Citation Nr: 1734545	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of an anterior cruciate ligament (ACL) tear of the right knee.

2.  Entitlement to a rating higher than 10 percent for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to a compensable rating for residuals of a right middle finger fracture.


REPRESENTATION

Appellant represented by:	Katie Molter, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board previously remanded the matter in August 2013 for additional development.  In February 2016, the Board denied the Veteran's claims for higher ratings.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

"A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

The March 2017 JMR in this case found that the October 2007, September 2011, and September 2013 VA examinations afforded to the Veteran failed to comply with the Court's decision in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, they did not quantify the additional loss of motion or functional loss that the Veteran experienced during flare-ups.

The September 2013 VA examiner reasoned that he could not discuss the additional functional loss from flare-ups without resorting to speculation because the Veteran was not experiencing flare-ups during the examination.  However, the examiner did not state whether there was additional information that would enable him to provide the requested opinion, or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The JMR indicated that the Veteran's claims should be remanded for a new examination specifically addressing the impact of his flare-ups on functional loss.  Therefore, one must be provided.

In correspondence dated July 2017, the Veteran's representative requested a copy of any development done subsequent to the Board's February 2016 decision, to include the aforementioned examinations.  The AOJ should review this request and respond accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right knee disabilities.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached. 

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected right knee disabilities.  The examiner should conduct range of motion testing of the left and right knees (expressed in degrees).  The examiner should record the results of range of motion testing for pain on active motion and passive motion, and on weight bearing and non-weight bearing. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

A rationale should be provided for any opinion offered.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  If the examiner is unable to provide any of the requested information without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right middle finger fracture residuals.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached. 

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected right middle finger fracture residuals.  The examiner should conduct range of motion testing of the left and right middle fingers.  He/she should specifically noting whether range of motion is limited to a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, or if extension of the finger is limited by more than 30 degrees.  The examiner should record the results of range of motion testing for pain on active motion and passive motion. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

A rationale should be provided for any opinion offered.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  If the examiner is unable to provide any of the requested information without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Review the July 2017 request for records submitted by the Veteran's representative and respond accordingly.

4.  Following completion of the above, readjudicate the Veteran's claims for increased ratings for his right knee . If any claim is not granted, send the Veteran and her representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




